 


109 HR 4433 IH: To direct the Secretary of Homeland Security to conduct outreach to and consult with members of the private sector with respect to the Secure Border Initiative and for the purposes of strengthening security along the international and maritime borders of the United States.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4433 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Rogers of Alabama (for himself and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Secretary of Homeland Security to conduct outreach to and consult with members of the private sector with respect to the Secure Border Initiative and for the purposes of strengthening security along the international and maritime borders of the United States. 
 
 
1.Consultation with businesses and firmsWith respect to the Secure Border Initiative and for the purposes of strengthening security along the international and maritime borders of the United States, the Secretary of Homeland Security shall conduct outreach to and consult with members of the private sector, including business councils, associations, and small, minority-owned, women-owned, and disadvantaged businesses— 
(1)to identify existing and emerging technologies, best practices, and business processes; 
(2)to maximize economies of scale, cost-effectiveness, systems integration, and resource allocation; and 
(3)to identify the most appropriate contract mechanisms to enhance financial accountability and mission effectiveness of border security programs. 
 
